Attond&y@se 2:18-cv-04956-SJF-AKT Document 35 Filed 01/09/19 Page 1 of 1 PagelD #: 168

Index # 18-cv-04956-sjf-akt

Purchased/Filed: September 17, 2018 AFFIDAVIT OF SERVICE
STATE OF NEW YORK Standard Affidavit af Service ~ Gut af State
Court: U. S. District

County/District: Eastern Dist.
“John Doe” a Fictitious Name
Plaintiff(s)/Petitioner(s)
vs

Cory Mater at al Defendant(s)/Respondent(s)

 

 

STATE OF NEW YORK counTYor Warren SS.
mM ov AnD Mev Do , being duly sworn deposes and says deponent is not a party herein,
and is over the age of eighteen years. Thaton We} 1D at 7 1B Pe M,

 

at Dlo CrowloraA Dy, Bailstw Lake, SY 120iA deponent did serve the following:

. _. . (Address where service was accomplished.)
Summons in a Civil Action and First Amended Complaint

 

on: Timothy Hughes

 

Defendant , (herein called recipient) therein named.

#1 INDIVIDUAL a . . ; ;
By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person described as said

person therein.

 

#2 CORP A corporation, by delivering thereat a true copy of each to
, personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and knew said
(I individual to be thereof. :

 

Service was made in the following manner after your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
the defendant by telephone, (if such telephone number was available) and an attempt to locate the defendant's place of employment.

#3 SUITABLE “Th j
AGE PERSON By delivering a true copy of each to Yom a3 \ UALR a person of suitable age and discretion. Said premises
is recipient's | ] actual place of business [*] dwelling hase (usual place of abode) within the state :

#4 AFFIXING By affixing a true copy of each to the door. of said premises, which is recipient's [ ] actual place of business { ] dwelling house (usual
TO DOOR place of abode) within the state.

CI
#5 MAILING ont’ quunlo x VA, ay WAG deponent completed service under the last two sections by depositing a copy of the
above listed documents to the above address in a First Class postpaid properly addressed envelope marked “Personal and
COPY Confidential’ in an official depository under the exclusive care and custody of the United States Post Office in the State ofUnited States
Post Office in the State of New York .

Deponent called at the aforementioned address on the following dates and times:

 

 

 

 

on the day of at
on the day of oo OO - at™ =
on the day of _ at
on the day of at

 

#6 DESCRIPTION A description of the person served is as follows:

Sex MANL Color of skin White Hair. Gray Approx.Age SO Approx.Height S49 ~ lI (

(use with #1, 20r3) Approx. weight _\GO \os Other Stected' +h be firtnev oF Tymo my ihuglaes

#7 WIT. FEES . :
C4 $ the authorizing traveling expenses and one day's witness fee was paid (tendered) to the recipient.

#8 NON MIL To the best of my knowledge and belief, said person was not presently in military service of the United
Xi States Government or on active duty in the military service in the State of New York at the time of service.

Sworn to before me on this

\3' day of Naverber ANG _:
\ Notary Public : SE a

KATHLEEN BAKER

 

 

 

NOTARY PUBLIC-STATE reo YORK Invoice-Work Order # 1832732
“NO. 01BA62494
Qualified in Waren County Attorney File # 1831228

Notary Stamp My Commission Expires October 11, 2019
